Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 7 and 9 have been examined. It should be noted that claim 8 has been omitted from the claim listing. As such, it will be marked as canceled in the Index of Claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with errors which cause the limitations to be indefinite. The following listing of errors and error types is exemplary and is not intended to be exhaustive. Applicant is required to review and correct all claim language to conform to standard US practice:
The claims include relative terms such as “easy set-up,” “low ceiling,” “higher ceiling,” and “standard type.” These terms are not defined and no standard for ascertaining the requisite degree is provided in the specification.
The claims are replete with instances of claims lacking antecedent basis. Claim 1 includes “the bottom edge,” “the outer edge,” and “the four connecting corners.” Each limitation/component should have an initial recitation using the article “a” and then, thereafter, be referred to using the article “the” or “said.”
The claims include limitations being referred to by pronouns. Claim 1 includes “they” in line 3, and “it’s” in line 28. The use of pronouns renders the claims indefinite, as it can be unclear exactly which limitation is being referred to.
The claims recite what appears to be the same component, referred to by different names. Claim 1 recites “two sets of adjustable poles” and “an adjustable pole” then reference “the pole.” Claim 1 also recites “a top horizontal support pole” and “the support pole.” Each component should have a single name which should be used uniformly throughout the claims. 
Claim 1 recites “velcro.” Velcro is a trademarked name and not a specific material. The generic term of “hook and loop fastener” should be used in its place.
The claims recite terms such as “could be constructed” and “may be used.” These limitations are indefinite, as it is unclear if they are required or optional.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smith (2018/0271272). In regard to claim 3, Smith discloses a wagon (Fig. 1, item 10) including insulated panels (Fig. 1, item 12 & paragraph 18).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lambert (2018/0334180). In regard to claim 6, Lambert discloses a wagon (Figs. 1 and 2, item 10) including reflectors placed on exterior panels (Figs. 1 and 2, item 66).

Allowable Subject Matter
Claims 1 – 2, 4 – 5, 7, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Dahlberg (2018/0339580) discloses a wagon similar to the instant invention; however Dahlberg, either alone or in combination, neither discloses nor suggests a covered wagon comprising a base frame, four side panels having hinges along a bottom edge and connected to the base frame, an inverted U shaped frame structure attached via hinges on a top edge of the four side panels, wherein the four side panels rotate on the hinges to convert the covered wagon into a platform tent. These limitations, in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Badger et al. (7,159,893) disclose a tent assembly for use with utility trailers;
Dahlberg (2018/0339580) discloses a retractable cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN D WALTERS/Primary Examiner, Art Unit 3618